As filed with the Securities and Exchange Commission on February 27, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael A. Castino, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) 630-637-2724 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments December 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 99.0% Accommodation and Food Services - 1.0% Tim Hortons, Inc. $ Arts, Entertainment, and Recreation - 1.1% International Game Technology Construction - 1.1% MasTec, Inc. (a) Finance and Insurance - 18.6% Allegion PLC (a) 1 44 American International Group, Inc. Capital Bank Financial Corporation (a) Capital One Financial Corporation Central Pacific Financial Corporation CIT Group, Inc. CNO Financial Group, Inc. E*TRADE Financial Corporation (a) H & R Block, Inc. Interactive Brokers Group, Inc. Lincoln National Corporation MetLife, Inc. Nationstar Mortgage Holdings, Inc. (a) NewStar Financial, Inc. (a) Popular, Inc. (a) Western Union Co. Health Care and Social Assistance - 2.2% Davita Healthcare Partners, Inc. (a) HCA Holdings, Inc. (a) Information - 20.5% Catamaran Corporation (a) Equinix, Inc. (a) Facebook, Inc. - Class A (a) Global Telecom & Technolgy, Inc. (a) Liberty Global PLC-Series C (a) Liberty Media Corporation (a) Lions Gate Entertanment Corporation Microsoft Corporation NetEase, Inc. - ADR (a) Netflix, Inc. (a) Pandora Media, Inc. (a) Qihoo 360 Technology Co., Ltd. - ADR (a) Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. Yahoo!, Inc. (a) Management of Companies and Enterprises - 1.0% Morgan Stanley Manufacturing - 36.3% Agilent Technologies, Inc. Allergan, Inc. Apple, Inc. Coca Cola Enterprises, Inc. CVR Energy, Inc. Dyax Corporation (a) General Motors Company (a) Gilead Sciences, Inc. (a) Green Mountain Coffee Roasters, Inc. Handy & Harman, Ltd. (a) Harley-Davidson, Inc. Ingersoll-Rand PLC Kapstone Paper & Packaging Corporation (a) Lear Corporation Micron Technology, Inc. (a) Motorola Solutions, Inc. Patrick Industries, Inc. (a) Pharmacyclics, Inc. (a) Quad/Graphics, Inc. QUALCOMM, Inc. Resolute Forest Products, Inc. (a) Revlon, Inc. (a) Spectrum Brands Holdings, Inc. Spirit AeroSystems Holdings, Inc. (a) Theravance, Inc. (a) Thermo Fisher Scientific, Inc. TransDigm Group, Inc. Valeant Pharmaceuticals International, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction - 2.1% Exco Resources, Inc. SandRidge Energy, Inc. (a) Professional, Scientific, and Technical Services - 7.3% DigitalGlobe, Inc. (a) Mastercard, Inc. Nielsen Holdings N.V. priceline.com, Inc. (a) The Interpublic Group of Companies, Inc. Real Estate and Rental and Leasing - 3.0% Air Lease Corporation Realogy Holdings Corporation (a) Retail Trade - 2.0% Office Depot, Inc. (a) Sprouts Farmers Market, Inc. (a) Transportation and Warehousing - 1.0% Delta Air Lines, Inc. Utilities - 1.0% Dynegy, Inc. (a) Wholesale Trade - 0.8% Bluelinx Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $31,096,867) EXCHANGE TRADED FUNDS - 1.0% iShares iBoxx $ High Yield Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $339,915) MONEY MARKET FUNDS - 0.1% Invesco Short-Term Investment Trust- Liquid Assets Portfolio, 0.07% * TOTAL MONEY MARKET FUNDS (Cost $35,248) RIGHTS - 0.0% Exco Resources, Inc. TOTAL RIGHTS (Cost $3,883) Total Investments (Cost $31,475,913) - 100.1% Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ * Annualized seven-day yield as of December 31, 2013 (a) Non-income producingsecurity. ADR American Depository Receipt The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2013: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
